Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-13, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the membrane area” in line 10, and "the internal surface of the membrane" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10-13, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114141 (hereinafter referred as ‘141), in view of WO 2004/094048 (hereinafter referred as ‘048, refer attached English language machine translation for claim mapping).
Regarding claims 1 and 6, ‘141 teaches a filter assembly (fig. 1, fig. 5) comprising a plurality of filter plates (1), each of the filter plates having at least one attached membrane (7) bonded on a rigid and planar supporting plate formed from bonding of two essentially identical half-plates (2 and 3), wherein said half-plates (2 and 3) each comprises at least one exterior flow area and at least one perpendicular fluid connecting perforation (10) to an internal half part of a flow channel (9), and where a membrane (7) is fluid tight sealed to a perimeter of the flow areas formed on the supporting plate as an integrated drainage grid provided with protrusions that support the membrane and grooves (60) that can lead a first liquid from the flow area to the perforations (refer fig. 3 indicating protrusions, grooves and perforations) leading into flow channels in the filter-plate, said flow channels leading to at least one perpendicular exit opening (4, 5) outside the membrane area to an exterior plate surface, wherein the exterior flow area is formed as drainage grooves and raised contact points supporting an internal surface of the membrane (refer fig. 3 indicating raised portions and groves forming the exterior flow area).
In fig. 3, ‘141 discloses different patterns of flow channels, however does not disclose a grid formation. However, providing a membrane support having grid formation is known in the art and disclosed by ‘048. ‘048 discloses a membrane support plate comprising grid bars forming raised portions, grooves and passages facilitating support for membrane and to allow permeate to flow unhindered in all directions within the plane (refer lines 34-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exterior flow area of ‘141 to include a grid of drainage grooves and raised contact points to provide support for membrane and to allow permeate to flow unhindered in all directions within the plane.
Regarding claim 2, ‘141 discloses that the half plates are molded polymer (P8/L1-4).
Regarding claims 3 and 13, ‘141 discloses that the half plates are thermally fused along edges (P8/L10-16)
Regarding claims 4, ‘141 discloses that the membrane is a fine filter and can also be compounded directly on the filter plate (P5/L3-5).
Regarding claims 5, ‘141 teaches providing two fluidly connected exit openings with membrane covered flow areas forming a flow path therebetween (refer fig. 5 indicating exit openings 4 and 5).
Regarding claim 8, ‘141 teaches filter plate assembly (fig. 5) comprising a plurality of planar filter plates according to claim 1, being situated parallel juxtaposed having the external surface of the membrane on one filter-plate facing the external surface of the membrane of an adjacent filter-plate (refer fig. 5), said plurality of filter plates forming a square or rectangular entry geometry for a liquid media, such that said media is able to pass between the planar filter plates, and where the at least two perpendicular exit openings (4, 5) are formed by discrete inlet pieces, such as cylindrical or ring shaped inlet pieces, or formed as integrated parts of said half plates (refer fig. 5), and where the distance between the planar filter-plates is defined by the height of the rims of the exit openings and of the bonding points channel (refer claim 1 indicating features of the filter plate, refer fig. 1-5 disclosing the claimed features and P8-12 describing the figures).
Regarding claim 10, ‘141 teaches providing an additional open mesh between opposite juxtaposed filter plates (P3/L29-32).
Regarding claim 11, ‘141 teaches providing a filter module (fig. 6) comprising filter plate assembly according to claim 6 mounted in a housing (30) forming a rectangular inlet/outlet area for liquid media to be filtered.
Regarding claim 12, ‘141 discloses that use of filter module for filtration of viscous media [0021].
Regarding claim 20, ‘141 teaches that the half plates are molded polymer [0050], [0051], the half plates are thermally fused along edges [0051], the membrane is a fine filter and can also be compounded directly on the filter plate [0030], and teaches providing two fluidly connected exit openings with membrane covered flow areas forming a flow path therebetween (refer fig. 5 indicating exit openings 4 and 5).
Regarding claim 21, ‘141 teaches (Refer fig. 3) providing two exit openings (4, 5).
Regarding claim 22, ‘141 teaches at least two exit openings and at least two internal flow channels, providing at least two independent flow paths through the filter plate (refer fig. 3).
Regarding claim 23, ‘141 teaches the filter plate assembly further comprising further comprising an additional open mesh between opposite juxtaposed filter plates (P3/L29-32).
Response to Arguments
Applicant’s arguments, see remarks, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 as being anticipated by WO2015114141 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combination of ‘141 and WO 2004/094048. See claim rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777